69 F.3d 533
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rocky Dee HINES;  Ricardo Perez-Ribalta;  Michael P. Sewell;Ronald Bagwell;  Gregory R. Johnson, Plaintiffs--Appellants,v.MARYLAND DIVISION OF CORRECTION;  Richard Lanham, Sr.,Commissioner of Correction;  William Smith, Warden atMaryland House of Correction-Annex;  Chaplain France,Division of Correction Chaplain, Defendants--Appellees.
No. 95-6949.
United States Court of Appeals, Fourth Circuit.
Oct. 25, 1995.

Rocky Dee Hines, Ricardo Perez-Ribalta, Michael Sewell, Ronald Bagwell, Gregory R. Johnson, Appellants Pro Se.
John Joseph Curran, Jr., Attorney General, Amy Kushner Kline, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Hines v. Md. Division of Correction, No. CA-94-3542 (D. Md. June 9, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED